Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/24/2019 is compliant with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. It has been placed in the application file, and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

Claims 1, 8, and 15 recite the limitations ‘compare’, ‘determine’ and ‘form’ throughout. For example:
Claim 1: “…compare the first secondary output to the first primary output…”
Claim 1: “…form a first matrix of basis functions…”
Claim 1: “…determine that a first solution to the first set of equations does not exist…”
Claim 8: “…comparing a first secondary output of a set of secondary outputs to a first primary output of a set of primary outputs…”
Claim 8: “…form a first matrix of basis functions chosen from a set of basis functions…”
Claim 8: “…determining that a second solution to the second set of equations does exist…”
Claim 15: “…compare the first secondary output to the first primary output…”
Claim 15: “...form a third set of equations by settling the second matrix…”
Claim 15: “…determine that a third solution to the third set of equations does exist…”
Claims 2, 3, 7, 9, 10, 14, 16, and 17 recite the limitation ‘receive’:
Claims 2, 3, 16, and 17: “…receive a set of instructions from the administrator…”
Claim 7: “…receive additional inputs and store the additional inputs in the set of inputs…”
Claims 9, 10: “…receiving a set of instructions from the administrator…”
Claim 14: “…receiving additional inputs and store the additional inputs in the set of inputs…”
Claims 5, 6, 7, 12, 14, and 18 recite the limitation ‘determine’:
Claims 5, 12, and 18: “...determining that the first solution to the first set of equations does not exist…”
Claim 6, 14: “…determining that the second solution to the second set of equations does exist…”
Claim 7: “…determine that a fifth solution to the fourth set of equations does not exist…”
Claims 7 and 14 recite the limitation ‘form’:
Claim 7: “…form a fourth set of equations by setting the second matrix multiplied by a new third vector…”
“Claim 14: “…forming a fourth set of equations by setting the second matrix…”
Claim 13 and 19 recite the limitation ‘rewriting’:
Claims 13, 19: “…rewriting the second set of equations as a matrix…”


Claims 2, 3, 7, 9, 10, 14, 16, and 17 do not pass Step 2A analysis: With regards to Step 2A Prong One and the ‘receive’ limitation above, nothing in the claim element precludes the step from being performed in the mind. For example, ‘receiving’ is indicated by an engineering merely being told a set of instructions. Furthermore, the claims merely recite “the processor” (as per Claims 2, 3, 7, and 16), “the second system” (as per Claims 2, 7, 9, 14), and “the processing element” (as per Claims 16 and 17). Therefore, the ‘receive’ limitation above, as claimed, is a process that, under the broadest reasonable limitation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Claims 5, 6, 7, 12, 14, and 18 do not pass Step 2A analysis: With regards to Step 2A Prong One and the ‘determine’ limitation above, nothing in the claim element precludes the step from being performed in the mind. For example, ‘determine’ is indicated by an engineering merely looking at a set of data and drawing a conclusion. Furthermore, the claims merely recite “the apparatus” (as per Claims 5, 6, 7), “the processor” (as per Claim 7), and “the second system” (as per Claim 7). Therefore, the ‘determine’ limitation above, 
Claims 7 and 14 do not pass Step 2A analysis: With regards to Step 2A Prong One and the ‘form’ limitation above, nothing in the claim element precludes the step from being performed in the mind. For example, ‘forming’ is indicated by an engineering merely taking a set of data and rearranging it. Furthermore, the claims merely recite “the processor” (as per Claim 7), and “the second system” (as per Claim 7). Therefore, the ‘form’ limitation above, as claimed, is a process that, under the broadest reasonable limitation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Claim 13 and 19 do not pass Step 2A analysis: With regards to Step 2A Prong One and the ‘rewriting’ limitation above, nothing in the claim element precludes the step from being performed in the mind. For example, ‘rewriting’ is indicated by an engineering merely taking data and rewriting it in a new form. Furthermore, the claims merely inherit the generic structure of their respective independent claims. Therefore, the ‘rewriting’ limitation above, as claimed, is a process that, under the broadest reasonable limitation, covers performance of the limitation in the mind but for the recitation of generic computer components.
	Claims 4 and 11 merely describe a type of data to be gathered and manipulated.

With regards to Step 2A Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional generic elements: 
“a database” (as per Claim 1)
“a first system” (as per Claims 1, 8, and 15)
“a second system” (as per Claims 1, 8, and 15)
“a hardware processor” (as per Claim 1)
“a storage element” (as per Claim 15)
“a processing element” (as per Claim 15)
“the processor” (as per Claims 2, 3, 7, and 16)
“the second system” (as per Claims 2, 7, 9, 14)
“the processing element” (as per Claims 16 and 17)
“the apparatus” (as per Claims 5, 6, 7)
These generic elements are recited at a high-level of generality (i.e. as generic components performing generic computer functions of the claims) such that they amount to no more than mere instructions to apply the exception. Accordingly, these generic elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.

With regards to Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the aforementioned generic elements amount to no more than mere instructions to apply the exception using a generic computer component.

For at least the reasoning provided above, Claims 1-20 are patent ineligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Purushothaman et al. (US Patent No. US 9703624 B2) teaches an apparatus and method for learning and implementing rules for remediating system errors. The method includes identifying a configuration item that is not in compliance with a configuration baseline. The method also includes tracking a workflow executed by a remote user in an attempt to remediate the configuration error. The method additionally includes monitoring the status of the configuration item. In the event the workflow brings the configuration item in compliance with the configuration baseline, the method may further include storing the workflow in a database.
Danciu et al. (US Patent No. US 8996452 B2) teaches a computer-implemented method, computer program product and system for performing an operation that includes generating, for each of a plurality of data sources, a validation sample, a holdout sample and a base model from the respective data source. The operation also includes merging the validation samples and the holdout samples for the plurality of data sources into a global validation dataset and a global holdout dataset, respectively. The operation also includes determining an accuracy value for each base model, based on the global validation dataset. The operation further includes generating an ensemble model from a subset of the base models that are selected based on the determined accuracy values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391.  The examiner can normally be reached on Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114